Exhibit 5.1 ALSTON & BIRD LLP One Atlantic Center 1201 West Peachtree Street Atlanta, Georgia 30309-3424 404-881-7000 Fax: 404-881-7777 www.alston.com November 19, 2009 The Savannah Bancorp, Inc. 25 Bull Street, 6th Floor Savannah, Georgia 31401 Re: Shelf Registration Statement on Form S-3, filed with the Securities and Exchange Commission on November 18, 2009 (the “Registration Statement”) Ladies and Gentlemen: We have acted as counsel to The Savannah Bancorp, Inc., a Georgia corporation (the “Company”), in connection with the filing of the above-referenced Registration Statement with the Securities and Exchange Commission (the“Commission”) under the Securities Act of 1933, as amended (the “Securities Act”). This opinion letter is being furnished in accordance with the requirements of Item 16 of the Commission’s Form S-3 and Item 601(b)(5) of Regulation S-K under the Securities Act. The Registration Statement relates to the proposed issuance and sale from time to time pursuant to Rule 415 under the Securities Act of the following securities: (i) shares of the Company’s common stock, par value $1.00 per share (“Common Stock”); (ii) shares of the Company’s preferred stock, par value $1.00 per share (“Preferred Stock”) (including shares convertible into or exchangeable for other securities); (iii) senior and/or subordinate debt securities (“Debt Securities”) of the Company; (iv) warrants to purchase any of the securities described in the immediately preceding clauses (i) through (iii) (“Warrants”); and (v) rights to purchase shares of Common Stock, shares of Preferred Stock or other securities (“Rights”). Each series of Debt Securities will be issued pursuant to an indenture (as amended or supplemented from time to time, the “Indenture”), proposed to be entered into between the Company and a bank or trust company to be named therein, as trustee (the “Trustee”).Each
